Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (JPH07259798A).

    PNG
    media_image1.png
    622
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    260
    445
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    526
    477
    media_image3.png
    Greyscale


Regarding Claim 1, Takeda discloses a radial turbomachine comprising,
a first housing part (30 & 51, figure 1 also reproduced/annotated above) which forms a motor chamber (see annotated figure 1) for accommodating a drive motor (see 50, figure 1),
a second housing part (20, figure 1) which forms a gas inlet (see annotated figure 1);
a flow channel (SR, figure 1) which is jointly formed and delimited by the first housing part and the second housing part (see figure 1);
a gas outlet (see figures 2-3 also reproduced/annotated above); and
a radial impeller (40, figure 1) which is drivable about an axis of rotation (A, annotated figure 1) by the drive motor (see figure 1) in order to suction a gas from outside the turbomachine through the gas inlet into the flow channel and to convey said gas out of the flow channel through the gas outlet to the outside (intended use recitation; see figure 1),
wherein the first housing part or the second housing part forms the gas outlet at a radial distance from the axis of rotation and circumferentially delimits the gas outlet (best seen from annotated figures 2-3).
Regarding Claim 3, Takeda discloses that the gas outlet is an axial gas outlet (see gas outlet extending axially, annotated figure 3).
Regarding Claim 4, Takeda discloses that the second housing part or the first housing part comprises a deflection element (see tubular body portion 33 forming a deflection element, figure 3) which serves for deflecting the gas flowing out of the flow channel in a direction of the gas outlet (see annotated figures 2-3).
Regarding Claim 5, Takeda discloses that the deflection element is configured to affect a deflection of the flowing gas by 90° (see annotated figure 3).
Regarding Claim 6, Takeda discloses that the deflection element at least partially protrudes into the gas outlet (see figure 3).
Regarding Claim 8, Takeda discloses a sealing element (see gasket, Page 3 Para 2 Lines 5-7 of translation) is present between the first housing part and the second housing part in order to circumferentially seal the flow channel to the outside (gasket is interposed between annular casing members 20 and 30 for hermetic sealing i.e. circumferential sealing of the spiral chamber SR to the outside, see Page 3 Para 2 Lines 5-7 of translation and figure 1).
Regarding Claim 9, Takeda discloses that the sealing element is circumferentially arranged around the gas outlet (see Claim 8 discussion).
Regarding Claim 10, Takeda discloses that the first housing part is produced from a metal (at least part of interpreted first housing i.e. 30 is made of aluminum, see Page 2, Para 10, Lines 1-2 of translation).
Regarding Claim 13, Takeda discloses a space (space occupied by gasket as discussed regarding Claim 8) which is fully sealed to the outside, except for the gas inlet and the gas outlet, is delimited by the first housing part and by the second housing part, said space encompassing at least the flow channel (implicit from gasket sealing arrangement as discussed previously).
Regarding Claim 16, Takeda discloses that said space encompasses at least the flow channel and the motor chamber (said space circumferentially surrounds i.e. encompasses spiral passage SR and motor 50).
Claims 1, 7, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al (US 2011/0135519 A1) hereinafter referred to as CHO.

    PNG
    media_image4.png
    418
    482
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    528
    505
    media_image5.png
    Greyscale

Regarding Claim 1, CHO discloses a radial turbomachine comprising,
a first housing part (300, figures 2-3 also reproduced/annotated above) which forms a motor chamber (310, figure 3 also reproduced above) for accommodating a drive motor (400, figures 2-3),
a second housing part (100, figures 2-3) which forms a gas inlet (110, figure 3);
a flow channel (see annotated figure 3) which is jointly formed and delimited by the first housing part and the second housing part (see figure 3);
a gas outlet (120, figures 2-3); and
a radial impeller (200, figures 2-3) which is drivable about an axis of rotation (see central drive axis of impeller 200, figure 2) by the drive motor in order to suction a gas from outside the turbomachine through the gas inlet into the flow channel and to convey said gas out of the flow channel through the gas outlet to the outside (intended use recitation; see figures 2-3),
wherein the first housing part or the second housing part forms the gas outlet at a radial distance from the axis of rotation and circumferentially delimits the gas outlet (see figure 3).
Regarding Claim 7, CHO discloses that the first housing part and the second housing part are configured in each case in a substantially plate-shaped manner on an outer face in a region of the flow channel (best seen from figure 2).
Regarding Claim 11, CHO discloses that the first housing part forms a compartment (320, figure 3) which is closable by a cover (see annotated figure 3) for accommodating an electronics unit (switching device 520, figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of DeWald et al. (US 9,017,893 B2) hereinafter referred to as DeWald.
Regarding Claim 12, CHO discloses all of the limitations of Claim 1 as discussed above, but is silent on a coupling piece in order to connect the gas outlet to the gas inlet of a further radial turbomachine.
DeWald relates to a radial turbomachine which is in the same field of endeavor as the claimed invention and teaches of two blower units connected together through a coupling piece (see 13, figure 1A also reproduced below).

    PNG
    media_image6.png
    318
    251
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a coupling piece to the gas outlet of CHO as taught by DeWald, and thereby have a coupling piece in order to connect the gas outlet to the gas inlet of a further radial turbomachine. Doing so provides the benefit of increasing the output of the radial machine.
Claims 2 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over CHO in view of Takeda.
Regarding Claim 2, CHO discloses all of the limitations of Claim 1 as discussed above but does not explicitly disclose in each case, the first housing part and the second housing part are produced as a whole in one piece. 
Takeda relates to a radial turbomachine which is in the same field of endeavor as the claimed invention and teaches a housing part being produced as a whole in one piece (see casing member 30 formed by die casting, Page 2, Para 10, Lines 1-2 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have in each case, the first housing part and the second housing part being produced through die casting i.e. as a whole in one piece, as taught by Takeda, for the purposes of utilizing a simplified manufacturing method.
Regarding Claim 14, CHO as modified by Takeda, discloses and teaches in each case, the first housing part and the second housing part are produced as a cast element (see Claim 2 discussion).  
Regarding Claim 15, CHO discloses all of the limitations of Claim 10 as discussed above, but is silent on the second housing part being produced from a metal.
Takeda relates to a radial turbomachine which is in the same field of endeavor as the claimed invention and teaches an aluminum i.e. metal housing part (see Page 2, Para 10, Lines 1-2 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second housing part of CHO produced from a metal as taught by Takeda, since there is an art recognized suitability to use metal for the purposes of manufacturing a housing part.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 8,974,178 B2 relates to a radial turbomachine having a casing volute having an axial outlet (see 63, figure 5). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABBIR HASAN whose telephone number is (571)270-7651.  The examiner can normally be reached on Monday-Friday 10:30 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Sabbir Hasan/Primary Examiner, Art Unit 3745